DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4 and 12-14, the limitation “a DC signal” renders the claim indefinite because its unclear if this is the same DC signal in claim 1 or a different one.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley US 2007/0289310 in view of Fogarty et al. US 6,960,900
Regarding claim 1, Dooley discloses a method for controlling windmilling in an engine, comprising: determining whether the engine is in a windmilling state, see para. [0023] stating that appropriate sensors to determine exactly when providing the electrical power is commenced and/or stopped for instance, the windmill rotation speed can be compared to a predetermined rotation speed acting as a threshold for initiating and/or ending the supply of electrical power, when the engine is in the windmilling state, commanding a circuit element to apply an electric current signal to an electric starter see para. [0022], alternatively, or additionally, if needed or desired, external power can be provided in place of instantaneously generated power, or can be added to the instantaneously generated power as desired; see para. [0020] the electric motor is used to brake, impede or prevent the rotation of the windmilling effect, modulating the electric current signal applied to the electric starter motor to control a level of rotational motion of the engine, see para. [0023] the windmill rotation speed can be monitored to control how much power is supplied to the motor. Dooley does not disclose the electric current signal is a DC signal. 
	Fogarty teaches that a gas turbine’s starter generator 10 may be used to apply a braking force to the gas turbine engine. The excitation supply 34 applies D.C. power to the generator rotor wins during period 67. The braking b the generator results from the TFC applying a current at a frequency that corresponds to a slower shaft speed than the real-time actual speed. The TFC allows for speed control, (albeit during operation) without delay. See col. 6, line 40-col. 7, line 20.
	It would have been obvious to an ordinary skilled worker, to provide a starter generator assembly of Fogarty, into the apparatus of Dooley, in order to provide a means to control the speed of the engine during operation, but also to use the structure to prevent undesirable windmilling as intended by Dooley. Id. This would result in the application of a DC signal to apply a braking force to prevent windmilling. It is further noted that Dooley teaches the obviousness of applying this method to other engines to prevent ground windmilling. 
	Regarding claim 2, Dooley, in view of Fogarty, discloses the modulating the DC signal to control the level of rotational motion of the engine comprises providing a DC See para. [0020], the method preferably counteracts windmilling as quickly as possible to preferably stop it. 
	Regarding claim 3, Dooley, in view of Fogarty, discloses a DC signal which prevents the rotational motion comprises providing a predetermined time-varying DC signal to gradually prevent rotational motion, where Dooley, teaches a time varying signal based on a threshold speed of the rotor, and Fogarty teaches the TFC may smoothly apply torque to the shaft by the generator. See col. 7, lines 7-20. 
	Regarding claim 4, Dooley, in view of Fogarty, discloses the modulating the DC signal to control the level of rotational motion of the engine comprises providing a DC signal which reduces the level of rotational motion below a predetermined threshold. See para. [0023], the windmill rotation speed can be compared to a predetermined rotation speed acting as a threshold for initiating and/or ending the supply of electrical power. 
Regarding claim 5, Dooley, in view of Fogarty, discloses that the predetermined threshold corresponds to a predetermined rotational speed of the engine at or below which a lubricant system of the engine is inactivated. See para. [0025] the braking effect reduces rotation velocity to a level where further lubrication action is not required.	Regarding claim 11, referring to claim 1, Dooley, in view of Fogarty, discloses the control system elements as required in claim 11, including an electric starter motor coupled to the engine, 30, 32, a circuit element coupled to the electric starter motor and a DC signal source, see for example Fogarty, circuit 36 and exciter 34, a control system, shown both in Fogarty and Dooley, see element 40 of Dooley for example, where the control steps are implemented by the controller. 
. 

Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Fogarty as applied to claim 1 above, and further in view of Sheridan US 2008/0098712.
Regarding claim 7, Dooley discloses all elements except for expressly stating the determining whether the engine is in a windmilling state comprises: determining whether a commanded engine operating state corresponds to an “engine off’ state. Dooley does teach that the engine should determine whether the level of rotational motion exceeds a predetermined windmilling threshold, see para. [0023].
Sheridan teaches a braking system similar to that of Dooley but without the DC signal applied. However, Sheridan does teach that the system should determine the status and altitude of the engine. See para. [0022]. 
It would have been obvious to an ordinary skilled worker to determine the state of the engine and whether the operating state is off in the apparatus of Dooley, in view of Fogarty, as taught by Sheridan, in order to determine what the proper action should be. Id.
Regarding claims 8-9, Dooley, in view of Fogarty and Sheridan, discloses all elements where Sheridan teaches that the determining whether the engine is windmilling state comprises determining whether an aircraft is to which the engine is coupled is airborne by determining an altitude of the aircraft. See para. [0010], if the engine is shut down the engine control system senses that the aircraft is on the ground; see para. [0022], the ecs 44 monitors the aircraft altitude and status of the engine to determine the appropriate switch.
Regarding claim 10, Dooley, in view of Fogarty and Sheridan, discloses, prior to commanding the circuit element to apply the DC signal to the electric starter motor, performing a safety test to assess whether the DC signal can be applied safely. For the purposes of claim 10, Sheridan teaches a step of verifying the aircraft is on the ground before applying a braking load, see para. [0026], where the verification of the aircraft being on the ground is interpreted as a safety test to verify that the DC signal can be applied safely. 
	Regarding claims 17-20, referring to claims 7-10 above, Dooley, in view of Fogarty and Sheridan, disclose all elements as discussed above. 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Fogarty as applied to claim 1 above, and further in view of Hapke US 4,456,204.
Regarding claims 6 and 16, Dooley in view of Fogarty discloses all elements except for a permanently fixed engine. Dooley teaches that the method can be applied to other types of engines and configurations. See para. [0027]. Dooley further teaches when a windmilling condition occurs via appropriate sensors. See para. [0023]. Thus, an ordinary skilled worker would interpret the sensors as determining when the engine is subject to a windmilling condition.
Hapke teaches a deployable inlet that allows an engine’s inlet to be opened and closed to reduce drag when the engine is not needed. See col. 1, lines 28-59. 
Id. Furthermore, since Dooley teaches a sensor that determines whether a windmilling condition exists, when the sensor detects a windmilling condition, the sensor detects that the engine is open. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is aware of braking undesirable windmilling. See Rubis US 3,557,743 teaching a water brake 16 attached to a prime mover to stop windmilling from the propeller 30; Johnson US 3,812,411 teaching a braking DC current applied to the propeller 12 for the same conditions as Rubis; Walker US 6,312,215 showing a physical brake to prevent windmilling; Dooley US 2007/0245709; Roberge US 2017/0284220; Francisco US 9,885,288; Munevar US 10,180,080. 
The prior art is aware of braking with a generator to slow overspeed conditions or provide deceleration. See Carr US 5,430,362; Husband US 2019/0264615 teaching the use of the generator to apply a braking load to prevent overspeed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741